 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMontgomery Ward & Co., Incorporated and RetailStore Employees Union, Local 876, Retail ClerksInternational Association, AFL-CIO. Case 7-CA-13895January 31, 1978DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYUpon a charge duly filed on March 22, 1977, byRetail Store Employees Union, Local 876, RetailClerks International Association, AFL-CIO, hereincalled the Union, and duly served on MontgomeryWard & Co., Incorporated, herein called Respon-dent, the General Counsel of the National LaborRelations Board, by the Regional Director forRegion 7, issued a complaint and notice of hearingon April 26, 1977, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge and complaint were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that commencing inor about late December 1976, and continuing at alltimes thereafter until March 24, 1977, Respondenthas refused to bargain collectively with the Union asthe exclusive collective-bargaining representative ofRespondent's employees in the unit found appropri-ate by refusing to voluntarily provide the Union withcertain information that the Union requested onDecember 20, 1976, and January 7, March 6, andMarch 17, 1977, which was relevant to the Union'sduty and function of acting as the employees'collective-bargaining representative.Respondent filed an answer to the complaint onMay 20, 1977, admitting in part and denying in partthe allegations therein, and submitting an affirmativedefense. On July 7, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. On September 1, 1977, Respondent filedboth a response to the Notice To Show Cause and itsown Motion To Dismiss. Thereafter, the ChargingParty Union filed a brief in opposition to theRespondent's Motion to Dismiss.I Spielberg Manufacturing Company, 112 NLRB 1080 (1955).2 We note that the facts on which Respondent relies in its motion areunverified, unaccompanied by any documentary evidence, and contested bythe Charging Party Union in its response to Respondent's motion.234 NLRB No. 88Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardmakes the following:Rulings on Motion To Dismiss and Motionfor Summary JudgmentIn its answer, Respondent admits all of the factualallegations of the complaint except that relating tothe relevancy of the information requested by theUnion, which it denies. The Union had requested theinformation in order to process and evaluate proper-ly a grievance and prepare for arbitration thereon.The grievance concerned whether compensation wasdue to employees during a power outage whichforced the closing of Respondent's Gratiot Avenue,Detroit, store on March 5, 6, and 10, 1976. However,before we consider the alleged 8(a)(5) violation on itsmerits, we must first rule on Respondent's MotionTo Dismiss.Respondent's motion presents the following ques-tion: Should the Board, pursuant to its Spielbergdoctrine,' defer to an arbitrator's ruling relating to aunion's claim that an employer refused to furnishcertain information which the union had requested inorder to properly prepare for arbitration? In itsmotion, Respondent asserts that its duty to provideinformation to the Union during the contractuallyestablished arbitration proceeding is a proceduralissue attendant to the arbitration process, and wasproperly argued by both parties and submitted to thearbitrator. Moreover, Respondent states, the arbitra-tor resolved the issue by determining that therequested information was relevant to the grievancebefore him, and by issuing a subpena for theproduction of such information.2Accordingly, Re-spondent maintains, the Board should defer to thearbitrator's ruling to the extent that he determinedthat Respondent was under an obligation to providethe Union with the information it requested.We agree with Respondent that, in this case, theissue regarding its duty to provide the Union with therequested information was a procedural matter atten-dant to the arbitration process. In that respect, thearbitrator issued a subpena for the requested infor-mation. Subsequently, as Respondent states in itsmotion, the hearing was postponed for a timesufficient to allow the Union to examine the informa-tion thereafter produced by Respondent. Moreover,according to Respondent's motion, the sole grievanceNonetheless, in light of our ruling on Respondent's motion, we find itunnecessary to address the discrepancies between the parties' recitation ofthe pertinent facts.588 MONTGOMERY WARD & CO.which the parties had agreed to submit to arbitrationrelated to the compensation matter. Thus, the issueof Respondent's refusal to provide the requestedinformation was not itself subject to the grievance-arbitration provisions of the collective-bargainingagreement and was not presented to or considered bythe arbitrator as a violation of the parties' contract.In situations such as this, where the parties and anarbitrator treat a union's unfulfilled request forinformation as a procedural matter attendant to thearbitration process rather than a separate grievancesubject to arbitration, the Spielberg doctrine isinapplicable.3Further, an unwarranted delay incomplying with the Union's request for relevantinformation (as opposed to a complete failure tocomply with such a request) may be sufficient initself to establish a violation of Section 8(a)(5).4Thisissue was not presented to the arbitrator, nor could itin any event have been decided by him. It is neither amatter of contract interpretation nor a proceduralmatter attendant to the arbitration process. Rather,the issue regarding Respondent's delay can beresolved only by reference to the rights establishedby the Act.5Accordingly, we do not regard thearbitrator's ruling as controlling, and we shall denyRespondent's Motion To Dismiss.6We return now to the merits of the 8(a)(5)allegation. The question presented by the GeneralCounsel's Motion for Summary Judgment is whetherRespondent violated the Act by failing to furnish intimely fashion certain information which the Unionrequested in order to prepare for an arbitrationproceeding. It is well settled that the duty of anemployer to bargain in good faith under Section8(a)(5) of the Act includes the obligation to provide3 See The Kroger Company. 226 NLRB 512 (1976). In that case, TheBoard noted that the arbitrator, as in the instant case, did not consider theemployer's refusal to furnish information as a substantive issue underarbitration; rather, the arbitrator treated the union's request for informationas a "matter of compliance" with the terms of the award.4 Ellsworth Sheet Metal, Inc., 232 NLRB 109 (1977).s Member Penello does not agree that the issue of whether an employerunreasonably delays compliance with a union's request for relevantinformation could not "in any event" be decided by an arbitrator. In thatregard, he does not see why a union cannot file such a grievance against anemployer under a collective-bargaining provision which requires theemployer to furnish relevant information in a timely fashion. In fact, theprovision need not state that the employer must comply with such requestsin any particular time period, for the law will insert a "reasonableness" timelimit into such clauses. By arbitrating this matter, the parties can seek toclarify their nghts and obligations under the contract. Otherwise, anemployer could easily defeat the intent of the parties in their collective-bargaining agreement by delaying compliance with such requests untilimmediately prior to or during an arbitral proceeding, as was the case here.Also, Member Penello does not agree with the majority's observation thatan employer's delay in complying with requests for information "can beresolved only by reference to the rights established by the Act." (Emphasissupplied.) As stated above, this matter can also be resolved by the parties inan arbitration proceeding.s We also note that the procedural dispute between the parties (refusal tofurnish information relevant to contract administration and enforcement)"may itself be viewed as an obstruction to the grievance and arbitrationprocess." A. O. Smith Corporation, 223 NLRB 838, 843, fn. 14 (1976). Thisits employees' collective-bargaining representativewith information relevant and reasonably necessaryto the intelligent performance of its function asbargaining agent.7This obligation to furnish infor-mation extends beyond the period of contract negoti-ations and applies to labor-management relationsduring the term of an agreement, including evalu-ation of grievances8and preparation for arbitration.9Thus, Respondent was under an obligation to furnishinformation to the Union in order to assist it inproperly preparing for arbitration if the informationrequested was relevant to the grievance scheduled forarbitration.The Union's grievance pertained to whether com-pensation was due to the Employer's employees at itsGratiot Avenue, Detroit, Michigan, store on March5, 6, and 10, 1976. The information which the Unionrequested related to (1) wage and time records of allemployees at the Employer's Gratiot Avenue storeon March 5, 6, and 10, 1976, and (2) posted workschedules for four particular grievants at the samestore on March 10, 1976. Thus, the requestedinformation was clearly relevant to the grievance.Moreover, the request pertained to wage and em-ployment data of in-unit employees. The Board hasconsistently held that such information is presump-tively relevant.'0In its response to the Notice ToShow Cause, Respondent did not dispute the rele-vance of the information requested. Thus, we findthat the information requested by the Union wasrelevant and reasonably necessary to the intelligentperformance of the Union's function as bargainingagent.Respondent took approximately 3 months before itfinally complied with the Union's request for rele-consideration "caution(s] against our abstention on.a claim that a respon-dent has sought. by prohibited means, to inhibit or preclude access to thegrievance procedures." Joseph T. Ryerson d Sons, Inc., 199 NLRB 461, 462(1972).Moreover, in relying on deferral pursuant to Spielberg in its motion,Respondent had the burden of proving facts sufficient to establish theapplicability of the doctrine enunciated therein. See Keller-Crescent Coropa-ny, a Division of Mosler, 217 NLRB 685, 686 (1975). Nonetheless,Respondent has failed to show (by documentary evidence, affidavits, orotherwise) that the arbitrator had in fact considered the issue of its refusal tofurnish the requested information, and ruled thereon. Therefore, Respon-dent cannot expect the Board to defer to an arbitrator's ruling or awardwhich is not in evidence.Finally, Respondent urges our abstention on the basis of the SupremeCourt's decision in John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543(1964). However, Wiley relates to abstention by the courts in proceduralmatters arising out of an arguably arbitral claim. On the other hand, inN.LR.B. v. Acme Industrial Co., 385 U.S. 432 (1967), the Supreme Courtstated that 'It ]he relationship of the Board to the arbitration process is of aquite different order." Id at 436 (emphasis supplied). The Court specificallyfound that the Board's order regarding the employer's statutory obligationto furnish information, "flar from intruding upon the preserve of thearbitrator ... was in aid of the arbitral process." Id at 438.7 See, e.g., N.LRKB. v. Acme Industrial Co., supra at 435-436; Trustees ofBoston University, 210 NLRB 330, 333 (1974).8 See N. L R.B. v. Acme Industrial Co., supra at 436.9 See The Kroger Company, supra.i0 See, e.g., Curtis-Wright Corporation, 145 NLRB 152, 157(1963).589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvant information. Such a delay evinces a failure tobargain in good faith within the meaning of Section8(a)(5) of the Act."' Nevertheless, Respondent as-serts that it did not violate the Act as alleged bysubmitting to the arbitrator the procedural issue ofwhether the information requested by the Union wasrelevant and whether Respondent had a duty tofurnish it. Respondent claims that its action wasjustified by the policy enunciated in the Board'sCollyer doctrine,12which provides that "when theparties have contractually committed themselves tomutually agreeable procedures for resolving theirdisputes during the period of the contract, [the Boardis] of the view that those procedures should beafforded full opportunity to function."13However,that argument fails for two reasons.First, according to its motion, Respondent did notinform the Union that it would not voluntarilyproduce the requested information until 7 days priorto the arbitration hearing, almost 3 full months afterthe Union first made its request. Respondent's delayin responding to the Union's request for suchinformation and its concomitant delay in ultimatelyfurnishing the information cannot be excused merelybecause of the existence of a collective-bargainingagreement between the parties which provides forarbitration. The Board has held that, when presentedwith a request for information by a union relating tothe union's enforcement or administration of theparties' collective-bargaining agreement, an employ-er must either promptly supply the information oradequately set forth reasons why it refuses to complywith the request.'4Second, as Respondent admits in its motion, thecollective-bargaining agreement was silent regardingRespondent's contractual obligation to provide theUnion with information which the Union requestedin connection with the pending grievance. Thus, theUnion was not apparently obligated under thecontract to arbitrate Respondent's refusal to furnishthe requested information. Accordingly, Respondentcannot justify its refusal on the grounds that it wasseeking a determination from an arbitrator regardingthe Union's request for information and the Employ-er's obligation to furnish such informational In thesecircumstances, we conclude that Respondent violat-ed Section 8(a)(5) and (1) of the Act by refusing tofurnish the requested information to the Union in atimely fashion. Accordingly, we shall grant theGeneral Counsel's Motion for Summary Judgment."I See Ellsworth Sheet Metal, Inc., 232 NLRB 109 (1977) (3 months'delay); The Colonial Press, Inc., 204 NLRB 852, 861 (1973) (2 months'delay); Ohio Medical Products, Division of Air Reduction Company, Inc., 194NLRB 1, 6 (1971) (1-1/2 months' delay).12 Collyer Insulated Wire, A Gulf and Western Systems Co., 192 NLRB837(1971).13 Id. at 842-843.Upon the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation, maintains itsprincipal office and place of business at 619 WestChicago Avenue, Chicago, Illinois. It is engaged inthe retail sale and distribution of various types ofhard and soft manufactured goods, merchandise, andrelated products. Respondent's retail outlet locatedat 14455 Gratiot Avenue, Detroit, Michigan, is theonly facility involved in this proceeding. During thecalendar year ending December 31, 1976, whichperiod is representative of its operations during alltimes material hereto, Respondent, in the course andconduct of its business operations, sold and distribut-ed at its stores in Michigan certain products the grossvalue of which exceeded $500,000, and shipped andtransported products valued in excess of $100,000 toits Gratiot Avenue store directly from supplierslocated outside the State of Michigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union, Local 876, RetailClerks International Association, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.IlI. THE UNFAIR LABOR PRACTICESA. The UnitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time employeesemployed by the Employer at its retail storeslocated at 13551 Michigan Avenue, Dearborn,Michigan; 13665 Eureka Road, Southgate, Michi-gan; 16700 Southfield Road, Allen Park, Michi-gan; 15400 Grand River Avenue, Detroit, Michi-'t See Ellsworth Sheet Metal, Inc., supra' The Kroger Company, supra, texttherein at fn. II1; Building Construction Employers Association of Lincoln.Nebraska and M. W Anderson Construction Co., 185 NLRB 34, 38 (1970).15 See W. A. Sheaffer Pen Company, a Division of Textron, Inc., 214NLRB 15, 23-24 (1974). Cf. Worcester Polytechnic Institute, 213 NLRB 306,308, fn. 3, 309(1974); American Standard Inc., 203 NLRB 1132 (1973).590 MONTGOMERY WARD & CO.gan; and 14455 Gratiot Avenue, Detroit, Michi-gan; but excluding store managers, assistantmanagers, secretaries to the store managers,assistant store managers, store detectives, depart-ment managers, assistant department managers,personnel clerks, guards, professional employeesand supervisors as defined in the Act.B. Recognition of the UnionAt all times since 1968 and continuing to date, theUnion has been and is now the duly designatedexclusive representative of all employees in theaforementioned appropriate unit for the purpose ofcollective bargaining with the Employer within themeaning of Section 9(a) of the Act.C. Request and Refusal To BargainCommencing on or about December 20, 1976, andat all times thereafter until March 24, 1977, Respon-dent has refused to voluntarily furnish the Unionwith information that the Union requested in orderto process and evaluate an existing grievance as wellas to prepare for an arbitration hearing whichoccurred on or about March 24, 1977. The informa-tion requested was and is relevant to the Union'sduty and function of acting as the collective-bargain-ing representative of the employees in the aforemen-tioned appropriate unit.Accordingly, we find that, by its refusal to furnishin a timely fashion the information requested by theUnion, Respondent has engaged in and is engagingin unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action necessary to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1. Montgomery Ward & Co., Incorporated, is anemployer within the meaning of Section 2(6) and (7)of the Act.2. Retail Store Employees Union, Local 876,Retail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time employeesemployed by the Employer at its retail stores locatedat 13551 Michigan Avenue, Dearborn, Michigan;13665 Eureka Road, Southgate, Michigan; 16700Southfield Road, Allen Park, Michigan; 15400Grand River Avenue, Detroit, Michigan; and 14455Gratiot Avenue, Detroit, Michigan; but excludingstore managers, assistant managers, secretaries to thestore managers, assistant store managers, store detec-tives, department managers, assistant departmentmanagers, personnel clerks, guards, professional em-ployees and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. By refusing on or about December 20, 1976,and continuing to refuse until March 24, 1977, tofurnish the Union with certain relevant informationthat the Union requested in order to process andevaluate an existing grievance as well as to preparefor an arbitration hearing on March 24, 1977,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Montgomery Ward & Co., Incorporated, Detroit,Michigan, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faithwith Retail Store Employees Union, Local 876,Retail Clerks International Association, AFL-CIO,by refusing to furnish the aforesaid labor organiza-tion with relevant information that it requests inorder to process and evaluate grievances as well as toprepare for arbitration.(b) In any like or related manner engaging inconduct in derogation of its statutory duty to bargainin good faith, and in any like or related mannerinterfering with, restraining, or coercing employees in591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exercise of the rights guaranteed them in Section7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Post at its stores at 13551 Michigan Avenue,Dearborn, Michigan, 13665 Eureka Road, Southgate,Michigan, 16700 Southfield Road, Allen Park, Mich-igan, 15400 Grand River Avenue, Detroit, Michigan,and 14455 Gratiot Avenue, Detroit, Michigan, copiesof the attached notice marked "Appendix." 16Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the Respondent'sMotionTo Dismiss be, and it hereby is, denied.16 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively ingood faith with Retail Store Employees Union,Local 876, Retail Clerks International Associa-tion, AFL-CIO, by refusing to furnish the afore-said labor organization with relevant informationthat it requests in order to process and evaluategrievances as well as to prepare for arbitration.WE WILL NOT in any like or related mannerengage in conduct in derogation of our statutoryduty to bargain in good faith, and in any like orrelated manner interfere with, restrain, or coerceemployees in the exercise of their rights guaran-teed them by Section 7 of the National LaborRelations Act.MONTGOMERY WARD &Co., INCORPORATED592